Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-____________________

 CATHERINE ROBERTSON

        Plaintiff,
 v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY

        Defendant.


                                      NOTICE OF REMOVAL


        Defendant, State Farm Mutual Automobile Insurance Company, through its counsel, L.

 Michael Brooks, Jr. of Wells, Anderson & Race LLC and under 28 U.S.C.S. §§ 1332, 1441, and

 1446, files this Notice of Removal of this action from the District Court, El Paso County, State of

 Colorado, to the United States District Court for the District of Colorado. As grounds for

 removal, State Farm states as follows:

                                         I. INTRODUCTION

        1.        On March 23, 2020, Plaintiff, Catherine Robertson, filed this action against State

 Farm in the District Court of El Paso County, Colorado, entitled Catherine Robertson v. State

 Farm Mutual Automobile Insurance Company, Case No. 2020CV030624.

        2.        Robertson asserted that she is a resident of the State of Colorado. Ex. A,

 Complaint ¶ 1.

        3.        Robertson served State Farm with the Summons and Complaint on April 20,

 2020. Ex. B, Affidavit of Service.
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 2 of 8




        4.      State Farm’s Notice of Removal is filed within the time limits of 28 U.S.C.S. §

 1446(b)(3). Thirty days following April 20, 2020, is May 20, 2020. Thus, State Farm’s Notice of

 Removal is timely.

        5.      The district courts of the United States have original jurisdiction over this action

 based on 28 U.S.C.S. § 1332, because diversity of citizenship exists between Robertson and

 State Farm, and the amount in controversy exceeds the sum of $75,000, exclusive of interest and

 costs. Under 28 U.S.C.S. §1441, the United States District Court for the District of Colorado is

 the appropriate court for filing a notice of removal from the District Court, El Paso County,

 Colorado, where this action is pending, as the Complaint concerns a motor vehicle accident that

 occurred in Colorado.

                               II. DIVERSITY OF CITIZENSHIP

        6.      Under 28 U.S.C.S. §§ 1332 and 1441, defendants may remove an action on the

 basis of diversity of citizenship if there is complete diversity between all named plaintiffs and all

 named defendants, and no defendant is a citizen of the forum State. Lincoln Prop. Co. v. Roche,

 546 U.S. 81, 84 (2005). To be a citizen of a state within the meaning of the diversity statute, a

 natural person must both be a citizen of the United States and be domiciled within the state.

 Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).

        7.      For purposes of diversity jurisdiction, a person is a citizen of a state if the person

 is domiciled in that state. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014). An

 individual’s residence alone does not establish his or her domicile. Hasan v. AIG Prop. Cas. Co.,

 935 F.3d 1092, 1098 n.3 (10th Cir. 2019). A person acquires domicile in a state when the person




                                                   2
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 3 of 8




 resides there and intends to remain there indefinitely. Middleton, 749 F.3d at 1200.1 In

 determining a person’s domicile for diversity-jurisdiction purposes, a district court should

 consider the totality of the circumstances, and any number of factors might shed light on the

 subject in any given case. Id. at 1200-01. This includes the party’s current residence; voter

 registration and voting practices; situs of personal and real property; location of brokerage and

 bank accounts; membership in unions, fraternal organizations, churches, clubs, and other

 associations; place of employment or business; driver’s license and automobile registration;

 payment of taxes; as well as several other aspects of human life and activity. Id. at 1201

 (quotation omitted).

        8.      In her Complaint, Robertson avers that she is a resident of El Paso County,

 Colorado. Ex. A, Complaint ¶ 1. She lives at 11 Oak Place, Manitou Springs, CO 80829-2528,

 which she and Jason Jimmie Gorman purchased in May of 2015. Ex. C, Real Estate Transactions

 May 4 – May 10, Colorado Springs Gazette, July 6, 2015; Ex. D, El Paso County Tax Assessor

 Records for 11 Oak Place, Manitou Springs, CO (redacted). Upon diligent search, counsel has

 not found any other state of residency for Robertson.




 1
   Historically, the meaning of the word “domicile” is “the technically preeminent headquarters
 that every person is compelled to have in order that certain rights and duties that have been
 attached to it by the law may be determined.” Williamson v. Osenton, 232 U.S. 619, 625 (1914)
 (Holmes, J.). Where an individual has resided in a state for a considerable time, being engaged in
 the prosecution of business, he or she may well be presumed to be a citizen of such state. On a
 change of domicile from one state to another, citizenship may depend upon the intention of the
 individual. “[T]his intention may be shown more satisfactorily by acts than declarations. An
 exercise of the right of suffrage is conclusive on the subject; but acquiring a right of suffrage,
 accompanied by acts which show a permanent location, unexplained, may be sufficient.” Shelton
 v. Tiffin, 47 U.S. (6 How.) 163, 185 (1848) (McLean, J.).

                                                  3
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 4 of 8




        9.      Robertson registered to vote in Colorado on September 26, 1995. Ex. E, Colorado

 Secretary of State Voter Registration Information (redacted). She remains on the list of active

 Colorado voters since that time. Id.

        10.     Robertson’s averments regarding Colorado residency, consistent ownership of

 property in Colorado, and longstanding voter registration in Colorado, are sufficient to establish

 Robertson’s Colorado citizenship.

        11.     State Farm is an Illinois corporation with its principal place of business in Illinois.

 See Ex. F, Certificate of Good Standing from the Office of the Secretary of State, State of

 Colorado, indicating that State Farm is an Illinois corporation; Ex. G, Restated Articles of

 Incorporation of State Farm Mutual Automobile Insurance Company, stating that State Farm’s

 principal place of business is in Illinois; Ex. H, State Farm’s Corporate Disclosure Statement.

 State Farm is thus a citizen of Illinois. See 28 U.S.C.S. § 1332(c)(1). Therefore, complete

 diversity of citizenship exists between Robertson and State Farm.

                               III. AMOUNT IN CONTROVERSY

        12.     Under 28 U.S.C.S. § 1332(a), diversity jurisdiction is proper because Robertson is

 seeking a monetary judgment in excess of the $75,000 minimum amount in controversy

 requirement.

        13.     “If removal of a civil action is sought on the basis of the jurisdiction conferred by

 section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

 amount in controversy.” 28 U.S.C.S. § 1446(c)(2).

        14.     The amount in controversy must be determined by the allegations of the

 complaint or, where they are not dispositive, by the allegations in the notice of removal. See


                                                   4
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 5 of 8




 Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995); Martin v. Franklin Capital Corp.,

 251 F.3d 1284, 1290 (10th Cir. 2001). In determining the amount in controversy, a court may

 look to the object sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver &

 R.G.W.R. Co., 116 F.2d 604, 606 (10th Cir. 1940). “The test for determining the amount in

 controversy is the pecuniary result to either party which the judgment would produce.” Id.; see

 also McPhail v. Deere & Co., 529 F.3d 947, 954 (10th Cir. 2008) (the sum for the amount in

 controversy can be either the value of what plaintiff seeks or what defendant may lose).

         15.     Courts should apply the same liberal rules to removal that are applied to other

 matters of pleading. Dart Cherokee Basin Operating, Co. v. Owens, 135 S. Ct. 547, 553 (2014).

 “When a defendant seeks federal adjudication, the defendant’s amount-in-controversy allegation

 should be accepted when not contested by the plaintiff or questioned by the court.” Id.

 Furthermore, a defendant’s Notice of Removal need only include “a plausible allegation that the

 amount in controversy exceeds the jurisdictional threshold.” Id. at 554.

         16.     The defendant is not required to prove the legal conclusion that the statutory

 amount is in fact in controversy or that the plaintiff will in fact recover that amount. McPhail,

 529 F.3d at 955-56. “The amount in controversy is not proof of the amount that the plaintiff will

 recover but rather is an estimate of the amount that will be put at issue in the course of

 litigation.” Id. at 956.

         17.     Once a defendant establishes contested facts which support the requisite amount

 in controversy, a defendant is entitled to remain in federal court unless it is “legally certain that

 less than $75,000 is at stake. If the amount is uncertain then there is a potential controversy,

 which is to say that at least $75,000 is in controversy in the case.” McPhail, 529 F.3d at 954.


                                                    5
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 6 of 8




        18.     Attorney fees can be included in determining the amount in controversy if the

 underlying state law on which one or more of the plaintiff’s claims is based permits an award of

 attorney fees. See Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998) (citing

 Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933)). Likewise, a court should

 consider the statutory double damages of Colo. Rev. Stat. § 10-3-1116 when a plaintiff alleges an

 extra-contractual claim pursuant to that statute. See Washington v. Am. Family Mut. Ins. Co., No.

 12-CV-02229-REB-KLM, 2013 WL 1412327, at *4 (D. Colo. Mar. 18, 2013), report and

 recommendation adopted, No. 12-CV-02229-REB-KLM, 2013 WL 1414241 (D. Colo. Apr. 8,

 2013) (citing Rabin v. Fidelity Nat. Property and Cas. Ins. Co., 863 F. Supp. 2d 1107, 1110-

 11112 (D. Colo. 2012)).

        19.     This case arises from an alleged motor vehicle accident. See Ex. A, Complaint ¶

 3. Robertson is seeking underinsured motorist benefits under an insurance policy. See id. ¶ 4.

 Robertson contends that the insurance policy at issue provides uninsured and underinsured

 motorist coverage with policy limits of $100,000 per person and $300,000 per accident. Id. ¶ 7.

        20.     Robertson claims that she is entitled to recover an amount two times the covered

 benefit, plus reasonable attorney fees and costs under Colo. Rev. Stat. § 10-3-1116. See id. ¶ 13.

        21.     Before suit was filed, Robertson’s counsel directed a settlement demand to State

 Farm, saying “we are in a position to resolve this matter for policy limits (which we understand

 to be $100,000.00) to resolve this claim….” Ex. I, Settlement Offer Excerpt.

        22.     Given that Robertson has a policy with $100,000 limits, made a policy-limits

 demand, claims that State Farm unreasonably delayed or denied payment of covered benefits,




                                                  6
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 7 of 8




 and now see seeks statutory double damages and attorney fees, the foregoing demonstrates that

 Robertson is seeking damages in excess of the $75,000 jurisdictional threshold.

                                        IV. CONCLUSION

        23.     Given the amount of damages Robertson seeks from State Farm, State Farm has

 shown the existence of facts by a preponderance of the evidence which, if true, demonstrate that

 the amount in controversy in this case exceeds the $75,000 jurisdictional threshold.

        24.     Under 28 U.S.C.S. § 1446(a), and D.C.COLO.LCivR 81.1, copies of the current

 docket sheet and of all pleadings, process, and orders in the State Court case file of which

 Defendant is aware will be filed with this Notice. There are no pending motions or hearings set

 in the State Court action.

        25.     Under 28 U.S.C.S. § 1446(d), a copy of this Notice of Removal will be filed with

 the Clerk of the District Court, El Paso County, Colorado, and a copy is being served on counsel

 for Robertson, as indicated on the attached Certificate of Service.

        26.     State Farm states that no waiver and no admission of fact, law, or liability,

 including without limitation, the amount of damages, if any, is intended by this Notice of

 Removal, and all defenses, affirmative defenses, and rights are hereby reserved.

        WHEREFORE, Defendant, State Farm Mutual Automobile Insurance Company, hereby

 removes this action from the District Court, El Paso County, State of Colorado, to the United

 States District Court for the District of Colorado.

        Dated: May 15, 2020




                                                   7
Case 1:20-cv-01394-PAB-KMT Document 1 Filed 05/15/20 USDC Colorado Page 8 of 8




                                                   Respectfully submitted,

                                                   WELLS, ANDERSON & RACE, LLC

                                                   S/ L. Michael Brooks, Jr.

                                                   By: L. Michael Brooks, Jr., Esq.
                                                   1700 Broadway, Suite 1020
                                                   Denver, CO 80290
                                                   Telephone: (303) 830-1212
                                                   Email: mbrooks@warllc.com

                                                   Attorneys for Defendant State Farm Mutual
                                                   Automobile Insurance Company

                                                   [Original Signature on File at the Law Office of
                                                    Wells, Anderson & Race, LLC]

                               CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020 I electronically filed the foregoing NOTICE OF
 REMOVAL with the Clerk of the United States District Court for the District of Colorado using
 the CM/ECF system, which will send notice of such filing to the persons who have filed
 appearances in this action, including the following counsel of record:

        Douglas P. Price, Esq.
        HEUSER & HEUSER, LLP
        625 North Cascade Avenue, Suite 300
        Colorado Springs, CO 80903
        Telephone: 719-520-9909
        Attorneys for Plaintiff

                                                   S/ Karen M. Zajac

                                                   By: Karen M. Zajac, Legal Assistant
                                                   Wells, Anderson & Race, LLC
                                                   1700 Broadway, Suite 1020
                                                   Denver, CO 80290
                                                   Telephone: (303) 830-1212

                                                   [Original Signature on File at the Law Office of
                                                    Wells, Anderson & Race, LLC]




                                              8
